Whipple, J.
delivered the opinion of the Court.
The authority of the inspectors thus to dissolve district No. 12, and re-annex it to the old district from which it was severed, must depend upon the construction of the twenty-fifth section of the act entitled “ An act to amend the Revised Statutes relative to primary schools,” approved April 12,1840. (S. L. 1840, p. 215.*) By that sec-
tion the inspectors are authorized “ to divide the township into such number of districts, and to regulate and alter the boundaries of said school districts, as may from time to time be necessary.”
It will be perceived that the number of districts in any township is to be determined by the school inspectors. This follows necessarily, from the language of the section, *123which confers authority to divide the township from time to time into such number of districts as may be necessary. If they may divide the township into twelve districts, why may they not divide it into ten, by enlarging the boundaries of one or more of those in existence, or, which is the same thing, by annexing two or more so as to constitute but one district, as may, from time to time, in the judgment of the inspectors, become necessary ? The power could not, perhaps, be derived from the words “ regulate and alter the boundaries,” &c., but these words, taken in connection with the authority to “divide” from time to time, as may be necessary, justified, legally, the order made by the inspectors. That order may have been unwise; it may have been an abuse of the discretion with which the inspectors are clothed ; but such abuse of discretion cannot authorize the interference of this court. We think it clear, that the authority to determine the number of districts in each township ought to be lodged in some responsible body. Unless it is conferred upon the inspectors, the power does not exist; and, as the words of the twenty-fifth section justify the construction we have given to it, we feel bound to overrule the motion for a mandamus.

Motion denied.


 Re-enacted by R. S. 1846, p. 227, § 71.